97 F.3d 1448
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles William LEVY, Plaintiff-Appellant,v.JEWISH COMMUNITY CENTER OF NORTHERN VIRGINIA, Defendant-Appellee.
No. 95-1081.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Sept. 30, 1996.

Charles William Levy, Appellant Pro Se.
Richard Julian Stahl, DIXON, SMITH & STAHL, Fairfax, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1994) complaint for want of state action.  Our review of the record discloses no reversible error.  Accordingly, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED